Citation Nr: 0205122	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).  

3.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35 (West 1991).  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from February to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In September 2000, the Board denied the appellant's claims.  
She appealed to the United States Court of Appeals for 
Veterans Claims (herein Court).  That Court vacated the 
Board's decision and Remanded the matters to the Board so it 
could consider the impact of the Veterans Claims Assistance 
Act of 2000 (herein "VCAA").  This decision considers the 
impact of VCAA.  

In April 2002, the Board gave the appellant 90 days to submit 
additional evidence and argument.  She responded promptly but 
checked a box indicating that she wished to have the full 90 
days to submit more.  A Board staff member telephoned the 
appellant and she told him that she had checked the wrong box 
and wanted the Board to consider the case as soon as 
possible.  Therefore, at the appellant's request, the Board 
proceeds with its appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died in December 1997, at age 61.  The 
immediate cause of death was cardiac arrest due to or as a 
consequence of a myocardial infarction and cardiomyopathy.  
Other significant conditions contributing to death but not 
resulting in the underlying cause were diabetes mellitus and 
chronic obstructive pulmonary disease.  

3.  Service connection was not in effect for any disability 
at the time of the veteran's death.  

4.  The veteran did not have wound residuals or any other 
disability resulting from disease or injury during his active 
military service.  

5.  A disease or injury during service or a service-connected 
disability did not cause or contribute to cause the fatal 
myocardial infarction or the contributing diabetes mellitus 
or chronic obstructive pulmonary disease.  

6.  The veteran was not rated as totally disabled as a result 
of service-connected disability prior to his death.  

7.  The veteran did not die as a result of a service-
connected disability, nor have a total disability permanent 
in nature resulting from a service-connected disability or 
die while a disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  A service connected disability did not cause death or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.312 (2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)).  

2.  The criteria for Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1318, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.22 (2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)).  

3.  The basic eligibility requirements for entitlement to 
Dependent's Educational Assistance allowance under Chapter 
35, United States Code are not met. 38 U.S.C.A. §§ 3500, 
3501, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.807 (2001) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VCAA became law while the appellant's claim was pending 
before the Court.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Also, implementing 
regulations have been published.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for amendments not 
applicable here, the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

The RO did not consider the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  However, the appellant was 
not prejudiced.  Compare Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  The RO provided the appellant with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the appellant of her right to submit evidence.  
Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the appellant's application for benefits 
pursuant to a finding of service connection for the cause of 
the veteran's death, as well as Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318, and 
Dependent's Educational Assistance under 38 U.S.C.A. 
Chapter 35 is complete.  38 U.S.C.A. § 5102 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159(a)(3)).  The rating decision, 
statement of the case, and other correspondence notified the 
appellant of the evidence necessary to substantiate the 
claims, the evidence which had been received, and the 
evidence to be provided by the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001).  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claims for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the appellant adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  The appellant has been notified that further 
attempts to obtain Federal records have been futile.  

A medical opinion is not necessary to make a decision on this 
claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(c)(4)).  

The appellant has not identified any other pertinent evidence 
which might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Notably, the appellant has not asserted that the case 
requires further development or action under VCAA or its 
implementing regulations.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the appellant is not 
prejudiced by the Board's review on the merits.  Compare 
Bernard, at 393.  

When the case was previously before the Board, it was denied 
on the basis that it was not "well grounded."  VCAA 
eliminated the requirement that a claim be "well grounded."  
However, a claimant still has the responsibility to present 
and support a claim for benefits.  38 U.S.C.A. § 5107(a) 
(West Supp. 2001).  The Board's previous decision notified 
the appellant of the vast and gaping lack of evidence between 
the conditions which caused the veteran's death and his brief 
period of active service.  She has provided nothing to close 
that gap.  She as not identified any particular evidence that 
VA could obtain to close the gap.  

Service Connection for the Cause of the Veteran's Death

The death certificate shows that the veteran died at the 
Biloxi Regional Medical Center in December 1997, at age 61.  
There was no autopsy.  The immediate cause of death was 
listed as cardiac arrest due to or as a consequence of 
myocardial infarction and cardiomyopathy.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were diabetes mellitus and chronic 
obstructive pulmonary disease.   

The Report of Separation from the Armed Forces of the United 
States shows the veteran served honorably on active duty from 
February to June 1954.  The report further shows that there 
was no foreign service.  He was awarded the National Defense 
Service Medal and no other decorations or medals were listed.  

Service connection had not been established for any 
disabilities prior to the veteran's death.  An October 1980 
rating decision determined that the veteran was permanently 
and totally disabled by non-service-connected disabilities 
and pension was awarded.   

The service medical records are in the claims folder.  The 
appellant reports that she has asked other sources for 
records, but none were found.  The record shows that VA also 
tried to obtain records from other sources and none were 
found.  

Service connection for the cause of the veteran's death may 
be granted if a disability which was incurred in or 
aggravated by service caused death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  38 U.S.C.A. § 1310 (West 1991).  

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, singly or jointly with 
another disorder, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2001).  

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c) (2001).  See Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  Therefore, service connection for the cause 
of a veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), (b), (d) 
(2001).  

Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (2001); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

In the case of certain chronic diseases, such as 
arteriosclerosis, cardiovascular-renal disease, including 
hypertension, and diabetes mellitus, service connection may 
be granted if it is shown to have been manifested to a degree 
of 10 percent or more within one year of the veteran's final 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. § 3.307, 3.309 (2001).

Although VCAA no longer requires that a claim be "well 
grounded" for VA to assist in the development of the claim, 
the requirements set forth in the law must be met for the 
claim to be paid.  The law requires a current disability; the 
death certificate provides evidence of this.  See Ramey v. 
Brown, 9 Vet. App. 40, 46 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  Secondly, the evidence must show the 
incurrence or aggravation of a disease or injury in service.  
Third, the evidence must show a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.159(a)(1)).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In this case, there is no evidence connecting the veteran's 
fatal disorders to disease or injury in service.  The rating 
decision, statement of the case, and previous Board decision 
adequately informed the appellant of the lack of evidence to 
relate the fatal disability to the veteran's military service 
in accordance with 38 U.S.C. 5103 (West 1991 & Supp. 1991).  
See also Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996).  The appellant has 
responded, discussing other points, but has not alleged or 
identified any competent evidence of a connection.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  

The appellant asserts that the veteran was service-connected 
at the time of his death.  If the veteran had a service-
connected disability, that would not, by itself, entitle the 
appellant to Dependency and Indemnity Compensation benefits 
based on the veteran's death.  Rather, as set forth above, 
there must be evidence that links the service-connected 
disability to the fatal disorder, either as a direct or 
contributory cause.  In this case, there is simply no 
evidence from a medical professional or other competent 
witness which would tend to connect the fatal disorders with 
disease or injury of service inception, or for that matter 
with a disorder which could be considered a service-connected 
disability.  

In accordance with VCAA, the Board has considered obtaining a 
medical opinion.  However, there is no evidence for a medical 
expert to work with.  There is no competent evidence which 
would tend to establish the existence of a relevant disease 
or injury in service, or of continuing symptomatology.  There 
is simply no pertinent evidence that could be referred to an 
expert for a meaningful opinion, and it would not be 
appropriate for the Board to request a medical professional 
to engage in speculation and conjecture.  Thus, a medical 
opinion as to a connection is not necessary in this case.  
38 U.S.C.A. § 5103A(d) (West Supp 2001).  

The appellant asserts that the veteran's VA medical records 
were marked as service-connected.  Service connection must be 
determined by authorized officials.  Cf. 38 C.F.R. Part 2 
(2001).  The official record is maintained in the claims 
folder.  In this case, the claims folder does not show that 
service connection was granted for any particular disability 
during the veteran's lifetime.  An October 1954 rating 
decision denied service connection for an ear condition.  An 
October 1980 rating decision granted pension, finding the 
veteran was permanently and totally disabled as a result of 
non-service-connected disabilities.  That was the most recent 
rating decision during the veteran's lifetime.  As discussed 
above, even if the veteran had a service-connected 
disability, to grant the claim would still require competent 
evidence linking the service-connected disability to the 
fatal disorder.  The appellant's assertions that the 
veteran's VA medical records were marked as service-connected 
does not provide the evidence of the requisite connection.  

The appellant reports that the veteran had almost five Purple 
Hearts.  A Purple Heart is a decoration awarded for 
sustaining wounds in combat.  The appellant has not presented 
any corroborating evidence of such awards.  The record made 
at the time that the veteran left service is the most 
probative evidence as to the veteran's awards.  It shows the 
National Defense Service Medal for the veteran's wartime 
service and no other awards.  It also shows that the veteran 
had no overseas service.  Since he did not serve overseas, 
during the Korean War era, there is no likelihood that he 
would have served in combat.  Similarly, the service medical 
records reflect service in the United States only for a 
period of less than 6 months.  The service medical records do 
not show any combat injuries and certainly do not show the 5 
combat injuries required for 5 Purple Hearts.  

The appellant has reported scars on the veteran's body, which 
she feels, were incurred in combat.  The record shows that 
she was born in 1961 and married the veteran in 1985, so she 
has no personal knowledge of his service.  During 
hospitalization in January and February 1957, he was noted to 
have multiple inclusion cysts of the face and neck.  It was 
noted that they had appeared since service.  On 
hospitalization in December 1960, it was noted that the 
veteran had acne on the face, neck and back with inclusion 
cysts and considerable pitting and scarring.  

The separation medical examination report of June 1954 showed 
all pertinent systems, including lungs, chest, heart, 
vascular system, muscles and skin to be normal.  The Board 
finds that the DD 214, the service medical records, and the 
two hospital reports, which link the scarring to a post 
service skin condition, provide the most probative evidence 
and establish that the veteran was not wounded in service.  
There is no competent evidence to the contrary.  There is no 
competent evidence of any wounds.  Thus, the preponderance of 
evidence establishes that the veteran's scars were not wound 
residuals.  Cf. 38 U.S.C.A. § 5107(b) (West Supp. 2001).   

Moreover, even if the veteran was wounded in service, that 
would not, by itself, entitle the appellant to the death 
benefits she seeks.  There must be competent evidence which 
would connect any wound residuals to the veteran's death.  As 
discussed above, there is no evidence from a doctor or other 
medical professional which would tend to link any injury or 
disease in service to the veteran's death.  

The appellant has also asserted that the veteran served in 
Vietnam.  Once again, the official records are the most 
probative evidence and they show that the veteran served on 
active duty for several months in 1954, during the Korean 
conflict and did not have foreign service.  The preponderance 
of evidence on this point establishes that the veteran did 
not serve in Vietnam.  Cf. 38 U.S.C.A. § 5107(b) (West Supp. 
2001).   

The Board has broadly construed the appellant's contentions.  
However, there is no evidence which would tend to connect the 
fatal disorders to any disease or injury during service.  The 
service medical records do not show any chronic disability.  
38 C.F.R. § 3.303(b) (2001).  There is no evidence of 
cardiovascular disability or diabetes mellitus during the 
year after the veteran left active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  
There is simply no basis to conclude that a disability 
incurred or aggravated in service caused or contributed to 
cause the veteran's death.  

Dependency and Indemnity Compensation Under the Provisions of 
38 U.S.C.A. § 1318 (West 1991)

The law provides Dependency and Indemnity Compensation 
benefits under the 38 U.S.C.A. § 1318 (West 1991) for 
survivors of certain veterans who are rated totally disabled 
at time of death.  

(a) Even though a veteran died of non-service-connected 
causes, VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if:

(1) The veteran's death was not the result of his or her 
own willful misconduct, and
(2) At the time of death, the veteran was receiving, or 
was entitled to receive, compensation for service-
connected disability that was:
(i) Rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; 
or
(ii) Rated by VA as totally disabling continuously since 
the veteran's release from active duty and for at least 
5 years immediately preceding death.
	
(b) For purposes of this section, "entitled to receive" 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but was 
not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents;
(2) VA was withholding the compensation under authority of 
38 U.S.C. 5314 to offset an indebtedness of the veteran;
(3) The veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date;
(4) The veteran had not waived retired or retirement pay 
in order to receive compensation;
(5) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2);
(6) VA was withholding payments because the veteran's 
whereabouts was unknown, but the veteran was otherwise 
entitled to continued payments based on a total service-
connected disability rating; or
(7) VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 
5309.

(c) For purposes of this section, "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability (Sec. 4.16 of this chapter).

(d)	To be entitled to benefits under this section, a 
surviving spouse must have been married to the veteran-
(1) For at least 1 year immediately preceding the date of 
the veteran's death; or
(2) For any period of time if a child was born of the 
marriage, or was born to them before the marriage.
See 65 Fed. Reg. 3388-3392, Jan. 21, 2000.; to be codified at 
38 C.F.R. § 3.22.  

The appellant has not claimed and the record does not show 
that the veteran would have been rated as totally disabled, 
for compensation purposes, but for clear and unmistakable 
error in a previous rating decision.  

An October 1980 rating decision determined that the veteran 
was permanently and totally disabled by non-service-connected 
disabilities and pension was awarded.  The non-service-
connected disabling conditions were the postoperative 
residuals of bilateral cataracts, bronchitis and emphysema, 
and a seizure disorder.  However, the veteran was not rated 
as totally disabled due to a service-connected disability at 
any time prior to his death.  In fact, service connection was 
never established for any particular disability during the 
veteran's lifetime.  Since the total disability was based on 
the non-service-connected disorders and there was no total 
disability rating based on service-connected disabilities, 
the threshold requirements for Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 (West 1991) are not 
met.  Accordingly, the Dependency and Indemnity Compensation 
claim must be denied.  

Dependent's Educational Assistance under 38 U.S.C.A. 
Chapter 35

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a service person) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
U.S.C.A. §§ 3500 and 3501 (West 1991); 38 C.F.R. § 3.807 
(2001).

As noted above, the veteran died many years after service of 
a nonservice-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.   
Furthermore, at the time of the veteran's death in December 
1997, he was not receiving benefits for a service connected 
disability.  Inasmuch as the veteran was not in receipt of a 
total and permanent disability evaluation due to service-
connected disability at the time of his death, the appellant 
would not be entitled on this basis either.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Service connection for the cause of the veteran's death is 
denied.  Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318 (West 1991) is denied.  
Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35 (West 1991) is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 


